Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on
May 14, 2008 (the “Effective Date”), between Herbst Gaming, Inc., a Nevada
corporation (together with their successors or assigns as permitted under this
Agreement, collectively, the “Company”), and Troy D. Herbst, an individual (the
“Executive”).

 

The Company desires to continue to employ the Executive and to enter into this
Agreement embodying the terms of such employment, and the Executive desires to
enter into this Agreement and accept such employment.

 

In consideration of the mutual covenants and for other good and valuable
consideration, the Company and the Executive (individual a “Party” and together
the “Parties”) agree as follows:

 


1.             DEFINITIONS


 


(A)           “SALARY” SHALL MEAN THE SALARY PROVIDED FOR IN SECTION 4 SUBJECT
TO SUCH INCREASES AS MAY BE MADE FROM TIME TO TIME.


 


(B)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


(C)           “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN A WEEKEND, A FEDERAL
OR NEVADA STATE HOLIDAY OR A VACATION DAY FOR THE EXECUTIVE.


 


(D)           “CAUSE” SHALL MEAN:


 


(I)            THE CONVICTION OF, OR JUDGMENT AGAINST, THE EXECUTIVE BY A CIVIL
OR CRIMINAL COURT OF COMPETENT JURISDICTION FOR A FELONY OR ANY OTHER OFFENSE
INVOLVING EMBEZZLEMENT OR MISAPPROPRIATION OF FUNDS, OR ANY ACT OF MORAL
TURPITUDE, DISHONESTY OR LACK OF FIDELITY;


 


(II)           THE INDICTMENT OF THE EXECUTIVE BY A STATE OR FEDERAL GRAND JURY
OF COMPETENT JURISDICTION OR THE FILING OF A CRIMINAL COMPLAINT OR INFORMATION,
FOR A FELONY OR ANY OTHER OFFENSE INVOLVING EMBEZZLEMENT OR MISAPPROPRIATION OF
FUNDS, OR ANY ACT OF MORAL TURPITUDE, DISHONESTY OR LACK OF FIDELITY;


 


(III)          THE CONFESSION BY THE EXECUTIVE OF EMBEZZLEMENT OR
MISAPPROPRIATION OF FUNDS, OR ANY ACT OF MORAL TURPITUDE, DISHONESTY OR LACK OF
FIDELITY;


 


(IV)          THE PAYMENT (OR, BY THE OPERATION SOLELY OF THE EFFECT OF A
DEDUCTIBLE, THE FAILURE OF PAYMENT) BY A SURETY OR INSURER OF A CLAIM UNDER A
FIDELITY BOND ISSUED FOR THE BENEFIT OF THE COMPANY REIMBURSING THE COMPANY FOR
A LOSS DUE TO THE WRONGFUL ACT, OR WRONGFUL OMISSION TO ACT, OF THE EXECUTIVE;


 


(V)           THE DENIAL, REVOCATION OR SUSPENSION OF A LICENSE, QUALIFICATION
OR CERTIFICATE OF SUITABILITY TO THE EXECUTIVE BY ANY OF THE GAMING AUTHORITIES;
AND

 

1

--------------------------------------------------------------------------------


 


(VI)          ANY ACTION OR FAILURE TO ACT BY THE EXECUTIVE THAT THE COMPANY
REASONABLY BELIEVES, AS A RESULT OF A COMMUNICATION OR ACTION BY THE GAMING
AUTHORITIES OR ON THE BASIS OF CONSULTATIONS WITH ITS GAMING COUNSEL AND/OR
OTHER PROFESSIONAL ADVISORS, WILL LIKELY CAUSE ANY OF THE GAMING AUTHORITIES
TO:  (A) FAIL TO LICENSE, QUALIFY AND/OR APPROVE THE COMPANY TO OWN AND OPERATE
A GAMING BUSINESS; (B) GRANT ANY SUCH LICENSING, QUALIFICATION AND/OR APPROVAL
ONLY UPON TERMS AND CONDITIONS THAT ARE UNACCEPTABLE TO THE COMPANY;
(C) SIGNIFICANTLY DELAY ANY SUCH LICENSING, QUALIFICATION AND/OR APPROVAL
PROCESS; OR (D) REVOKE OR SUSPEND ANY EXISTING LICENSE.


 


(E)           “CONFIDENTIAL INFORMATION” SHALL MEAN INFORMATION IN WHATEVER
FORM, INCLUDING, WITHOUT LIMITATION, INFORMATION THAT IS WRITTEN, ELECTRONICALLY
STORED, ORALLY TRANSMITTED, OR MEMORIZED, THAT IS, IN THE COMPANY’S OPINION, OF
COMMERCIAL VALUE TO THE COMPANY AND THAT IS CREATED, DISCOVERED, DEVELOPED, OR
OTHERWISE BECOMES KNOWN TO THE COMPANY, OR IN WHICH PROPERTY RIGHTS ARE HELD,
ASSIGNED TO, OR OTHERWISE ACQUIRED BY OR CONVEYED TO THE COMPANY, INCLUDING,
WITHOUT LIMITATION, ANY IDEA, KNOWLEDGE, KNOW-HOW, PROCESS, SYSTEM, METHOD,
TECHNIQUE, RESEARCH AND DEVELOPMENT, TECHNOLOGY, SOFTWARE, TECHNICAL
INFORMATION, TRADE SECRET, TRADEMARK, COPYRIGHTED MATERIAL, REPORTS, RECORDS,
DOCUMENTATION, DATA, CUSTOMER OR SUPPLIER LISTS, TAX OR FINANCIAL INFORMATION,
BUSINESS OR MARKETING PLAN, STRATEGY, OR FORECAST.  CONFIDENTIAL INFORMATION
DOES NOT INCLUDE INFORMATION THAT IS OR BECOMES GENERALLY KNOWN WITHIN THE
COMPANY’S INDUSTRY THROUGH NO ACT OR OMISSION BY THE EXECUTIVE; PROVIDED,
HOWEVER, THAT THE COMPILATION, MANIPULATION OR OTHER EXPLOITATION OF GENERALLY
KNOWN INFORMATION MAY CONSTITUTE CONFIDENTIAL INFORMATION.


 


(F)            “DISABILITY” SHALL MEAN THE EXECUTIVE’S INABILITY, FOR A PERIOD
OF SIX (6) CONSECUTIVE MONTHS, TO RENDER SUBSTANTIALLY THE SERVICES PROVIDED FOR
IN SECTION 3 BY REASON OF MENTAL OR PHYSICAL DISABILITY, WHETHER RESULTING FROM
ILLNESS, ACCIDENT OR OTHERWISE, WHERE THE EXISTENCE OF DISABILITY SHALL BE
DETERMINED IN THE SOLE AND ABSOLUTE DISCRETION OF THE COMPANY.


 


(G)           “TERM OF EMPLOYMENT” SHALL MEAN THE INITIAL PERIOD SPECIFIED IN
SECTION 2 AND IF, BUT ONLY IF, AUTOMATICALLY RENEWED AS PROVIDED IN SECTION 2,
SHALL INCLUDE THE PERIOD OF SUCH RENEWAL.


 


2.             TERM OF EMPLOYMENT


 


(A)           THE COMPANY HEREBY EMPLOYS THE EXECUTIVE AND THE EXECUTIVE HEREBY
ACCEPTS EMPLOYMENT WITH THE COMPANY, IN THE POSITION AND WITH THE DUTIES AND
RESPONSIBILITIES AS SET FORTH IN SECTION 3 FOR THE TERM OF EMPLOYMENT, SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


(B)           THE INITIAL TERM OF EMPLOYMENT SHALL COMMENCE AS OF THE EFFECTIVE
DATE AND SHALL, UNLESS SOONER TERMINATED AS PROVIDED IN SECTION 7, TERMINATE AT
11:59 P.M. (PACIFIC STANDARD TIME) ON DECEMBER  31, 2009; PROVIDED THAT THE TERM
OF EMPLOYMENT SHALL AUTOMATICALLY RENEW FOR SUCCESSIVE ONE (1) YEAR PERIODS
UNLESS (I) IT HAS SOONER TERMINATED AS PROVIDED IN SECTION 7 OR (II) EITHER
PARTY HAS NOTIFIED THE OTHER IN WRITING AT LEAST SIXTY (60) DAYS PRIOR TO THE
OTHERWISE SCHEDULED EXPIRATION OF THE TERM OF EMPLOYMENT THAT SUCH TERM OF
EMPLOYMENT SHALL NOT SO RENEW.

 

2

--------------------------------------------------------------------------------


 


3.             POSITION, DUTIES AND AUTHORITIES


 


(A)           DURING THE TERM OF EMPLOYMENT, THE EXECUTIVE SHALL BE EMPLOYED AS
CHIEF EXECUTIVE OFFICER, SECRETARY AND TREASURER WITH THE DUTIES,
RESPONSIBILITIES AND AUTHORITIES CUSTOMARILY ASSOCIATED WITH SUCH POSITIONS FOR
OTHER BUSINESSES OF THE SAME SIZE AND IN THE SAME INDUSTRY, TOGETHER WITH ANY
OTHER DUTIES OF A SENIOR EXECUTIVE NATURE AS MAY BE REASONABLY REQUESTED BY THE
BOARD FROM TIME TO TIME, WHICH MAY INCLUDE DUTIES FOR ONE OR MORE SUBSIDIARIES
OR AFFILIATES OF THE COMPANY.  IT IS CONTEMPLATED THAT THE EXECUTIVE WILL ALSO
CONTINUE TO SERVE AS A MEMBER OF THE BOARD.  IN PERFORMING THE EXECUTIVE’S
DUTIES UNDER THIS AGREEMENT, THE EXECUTIVE SHALL PERFORM SUCH DUTIES SUBJECT TO
SUPERVISION AND IN ACCORDANCE WITH THE POLICIES AND DIRECTIVES ESTABLISHED BY
THE BOARD.


 


(B)           THE EXECUTIVE IS PERMITTED TO ENGAGE IN CHARITABLE, COMMUNITY AND
BUSINESS AFFAIRS, MANAGING PERSONAL INVESTMENTS AND SERVING AS A MEMBER OF
BOARDS OF DIRECTORS OF INDUSTRY ASSOCIATIONS OR NON-PROFIT OR FOR PROFIT
ORGANIZATIONS AND COMPANIES SO LONG AS SUCH ACTIVITIES DO NOT MATERIALLY
INTERFERE, IN THE OPINION AND REASONABLE DISCRETION OF THE BOARD, WITH THE
EXECUTIVE CARRYING OUT HIS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT. 
THEREAFTER, NOT LESS OFTEN THAN ON JANUARY 1 OF EACH RENEWAL YEAR, THE EXECUTIVE
SHALL DISCLOSE IN WRITING TO THE BOARD ANY CHANGES TO THE INFORMATION WITH
RESPECT TO INVOLVEMENT IN SUCH ENTITIES OR ORGANIZATIONS.


 


4.             SALARY


 

During the Term of Employment, the Executive shall be paid by the Company a
Salary payable in accordance with the Company’s payroll practices in effect from
time to time at an annualized rate of Nine Hundred Seventy-Three Thousand, Eight
Hundred Forty-Five and 34/100 Dollars ($973,845.34); the Salary is subject to a
five percent (5%) increase on January 1 of each year following the Effective
Date.  The first such increase shall take effect in January 2009.

 


5.             EMPLOYEE BENEFIT PROGRAMS


 

During the Term of Employment, the Executive and his dependents shall be
entitled to participate in, at the Company’s expense, whatever employee benefit
plans the Company endorses to obtain, if the Company in its sole discretion
elects to obtain, such as, but not in limitation, medical, surgical,
hospitalization, dental and visual insurance coverage.  If the Company obtains
an employee benefit plan, the Company will pay all expenses for these insurance
program(s) or plan(s).

 


6.             BUSINESS EXPENSE REIMBURSEMENT AND PERQUISITES


 


(A)           DURING THE TERM OF EMPLOYMENT, THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE REIMBURSEMENT BY THE COMPANY, UPON SUBMISSION OF ADEQUATE DOCUMENTATION,
FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE EXECUTIVE IN
PERFORMING SERVICES UNDER THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


(B)           DURING THE TERM OF EMPLOYMENT, THE EXECUTIVE SHALL BE ENTITLED TO
ALL OTHER PERQUISITES AND BENEFITS PROVIDED TO OTHER SENIOR LEVEL EXECUTIVES OF
THE COMPANY (AS REFERENCED IN EXHIBIT A ATTACHED HERETO).

 

4

--------------------------------------------------------------------------------


 


7.             TERMINATION OF EMPLOYMENT


 


(A)           TERMINATION DUE TO DEATH OR DISABILITY.  IN THE EVENT OF THE
CESSATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT DUE TO DEATH OR
DISABILITY, THE EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVES, AS THE CASE
MAY BE, SHALL BE ENTITLED TO:


 


(I)            (A) IN THE CASE OF DEATH, CONTINUED SALARY AT THE RATE IN EFFECT
AT THE TIME OF DEATH FOR A PERIOD OF TWENTY-FOUR (24) MONTHS FOLLOWING THE MONTH
IN WHICH SUCH CESSATION OF EMPLOYMENT DUE TO DEATH OCCURS, OR (B) IN THE CASE OF
DISABILITY, SALARY AT THE RATE IN EFFECT AT THE DETERMINATION OF DISABILITY
THROUGH THE DATE OF SUCH DETERMINATION OF DISABILITY;


 


(II)           REIMBURSEMENT FOR EXPENSES INCURRED BUT NOT YET REIMBURSED BY THE
COMPANY; AND


 


(III)          ANY OTHER COMPENSATION AND BENEFITS TO WHICH THE EXECUTIVE OR
LEGAL REPRESENTATIVES MAY BE ENTITLED TO UNDER THE APPLICABLE PLANS, PROGRAMS
AND AGREEMENTS OF THE COMPANY.


 


(B)           TERMINATION BY THE COMPANY FOR CAUSE.  AT ANY TIME AFTER LEARNING
OF AN EVENT CONSTITUTING CAUSE, THE COMPANY MAY ELECT TO GIVE THE EXECUTIVE
WRITTEN NOTICE OF ITS INTENTION TO TERMINATE FOR CAUSE, SPECIFYING IN SUCH
NOTICE THE EVENT FORMING THE BASIS FOR CAUSE.  SUBJECT ONLY TO THE FOLLOWING
SENTENCE, TERMINATION SHALL BE EFFECTIVE IMMEDIATELY UPON DELIVERY OF NOTICE
HEREUNDER.  IF THE WRITTEN NOTICE IS OF AN EVENT CONSTITUTING CAUSE UNDER
SECTION 1(D)(I) OR 1(D)(V), AND IF THE EVENT IS CAPABLE OF BEING CURED, THE
COMPANY MAY ALLOW THE EXECUTIVE TO HAVE TEN (10) BUSINESS DAYS FOLLOWING ACTUAL
RECEIPT OF THE NOTICE OF TERMINATION IN WHICH TO CURE, SO LONG AS THE EXECUTIVE
ADVISES THE COMPANY IN WRITING WITHIN FORTY-EIGHT (48) HOURS OF RECEIVING THE
NOTICE OF TERMINATION OF THE EXECUTIVE’S INTENTION TO ATTEMPT CURE.  IN THE
EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE, THE
EXECUTIVE SHALL BE ENTITLED TO:


 


(I)            SALARY AT THE RATE IN EFFECT AT THE TIME OF TERMINATION THROUGH
THE DATE OF TERMINATION OF EMPLOYMENT;


 


(II)           REIMBURSEMENT FOR EXPENSES INCURRED BUT NOT YET REIMBURSED BY THE
COMPANY; AND


 


(III)          ANY OTHER COMPENSATION AND BENEFITS TO WHICH THE EXECUTIVE MAY BE
ENTITLED UNDER APPLICABLE PLANS, PROGRAMS AND AGREEMENTS OF THE COMPANY.


 

The Executive’s entitlement to the foregoing shall be without prejudice to the
right of the Company to claim or sue for any damages or other legal or equitable
remedy to which the Company may be entitled as a result of such Cause; provided,
however, that offset shall not be available to the Company in any event.

 


(C)           TERMINATION WITHOUT CAUSE.  IN THE EVENT THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE (WHICH SHALL NOT INCLUDE A
TERMINATION PURSUANT TO

 

5

--------------------------------------------------------------------------------


 


SECTION 7(A)) (“TERMINATION WITHOUT CAUSE”), THE EXECUTIVE SHALL BE ENTITLED TO
THOSE ITEMS DESCRIBED IN THE SUBPARAGRAPHS (I) THROUGH (III) OF THIS
SECTION 7(C) BELOW.  TERMINATION WITHOUT CAUSE SHALL BE EFFECTIVE IMMEDIATELY,
UNLESS A LATER DATE IS STATED, UPON DELIVERY OF A WRITTEN NOTICE OF SUCH
TERMINATION FROM THE COMPANY TO THE EXECUTIVE.


 


(I)            AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF SALARY (THE “SALARY
TERMINATION PAYMENT”).  THE EXECUTIVE MAY ELECT, AT THE EXECUTIVE’S OPTION TO
RECEIVE THE SALARY TERMINATION PAYMENT EITHER (A) IN EQUAL MONTHLY INSTALLMENTS
OVER A ONE (1) YEAR PERIOD COMMENCING ON THE NEXT REGULARLY SCHEDULED PAYDAY
UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, OR (B) IN A LUMP-SUM PAYMENT
WITHIN TEN (10) BUSINESS DAYS FOLLOWING TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT;


 


(II)           REIMBURSEMENT FOR EXPENSES INCURRED BUT NOT YET REIMBURSED BY THE
COMPANY; AND


 


(III)          ANY OTHER COMPENSATION AND BENEFITS TO WHICH THE EXECUTIVE MAY BE
ENTITLED UNDER APPLICABLE PLANS, PROGRAMS AND AGREEMENTS OF THE COMPANY.


 


(D)           VOLUNTARY TERMINATION.  A “VOLUNTARY TERMINATION” SHALL MEAN A
TERMINATION OF EMPLOYMENT BY THE EXECUTIVE ON HIS OWN INITIATIVE.  IN THE EVENT
OF A VOLUNTARY TERMINATION, THE EXECUTIVE SHALL BE ENTITLED TO:


 


(I)            SALARY AT THE RATE IN EFFECT AT THE TIME OF TERMINATION THROUGH
THE DATE OF TERMINATION OF EMPLOYMENT;


 


(II)           REIMBURSEMENT FOR EXPENSES INCURRED BUT NOT YET REIMBURSED BY THE
COMPANY; AND


 


(III)          ANY OTHER COMPENSATION AND BENEFITS TO WHICH THE EXECUTIVE MAY BE
ENTITLED UNDER APPLICABLE PLANS, PROGRAMS AND AGREEMENTS OF THE COMPANY.


 

A Voluntary Termination shall not, solely due to a Voluntary Termination, be
deemed a breach of this Agreement and shall be effective upon the expiration of
sixty (60) days after written notice is delivered to the Company, unless another
period of time is agreed to in writing by the Parties.

 


(E)           NO MITIGATION; NO OFFSET.  IN THE EVENT OF ANY TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT, THE EXECUTIVE SHALL BE UNDER NO
OBLIGATION TO SEEK OTHER EMPLOYMENT, AND THERE SHALL BE NO OFFSET AGAINST
AMOUNTS DUE THE EXECUTIVE UNDER THIS AGREEMENT ON ACCOUNT OF ANY REMUNERATION
ATTRIBUTABLE TO ANY SUBSEQUENT EMPLOYMENT THAT THE EXECUTIVE MAY OBTAIN.


 


(F)            NATURE OF PAYMENTS.  ANY AMOUNTS DUE THE EXECUTIVE UNDER THIS
AGREEMENT IN THE EVENT OF ANY TERMINATION OF EMPLOYMENT WITH THE COMPANY ARE
(I) IN THE NATURE OF SEVERANCE PAYMENTS, OR (II) LIQUIDATED DAMAGES THAT
CONTEMPLATE BOTH DIRECT DAMAGES AND CONSEQUENTIAL DAMAGES THAT THE EXECUTIVE MAY
SUFFER AS A RESULT OF THE TERMINATION OF EMPLOYMENT, OR BOTH, AND ARE NOT IN THE
NATURE OF A PENALTY.

 

6

--------------------------------------------------------------------------------


 


8.             COVENANTS TO PROTECT CONFIDENTIAL INFORMATION


 

The Executive shall not, during the Term of Employment or anytime thereafter,
without prior written consent of the Company, divulge, publish or otherwise
disclose to any other person any Confidential Information regarding the Company
except in the course of carrying out the Executive’s responsibilities on behalf
of the Company (e.g., providing information to the company’s attorneys,
accounts, bankers, etc.) or if required to do so pursuant to the order of a
court having jurisdiction over the subject matter or a summons, subpoena or
order in the nature thereof of any legislative body (including any committee
thereof and any litigation or dispute resolution method against the Company
related to or arising out of this Agreement) or any governmental or
administrative agency.

 


9.             NON-SOLICITATION


 

Except with the prior written consent of the Board, the Executive shall not
solicit customers, clients or employees of the Company or any of its affiliates
for a period of twelve (12) months after the date of the expiration or
termination of this Agreement.  Without limiting the generality of the
foregoing, the Executive will not, for a period of twelve (12) months after the
date of the expiration or termination of this Agreement, willfully canvas or
solicit any such business in competition with the business of the Company from
any customers of the Company with whom the Executive had contact during, or of
which the Executive had knowledge solely as a result of, his performance of
services for the Company pursuant to this Agreement.  The Executive will not,
for a period of twelve (12) months after the date of the expiration or
termination of this Agreement, directly or indirectly request, induce or advise
any customers of the Company with whom the Executive had contact during the
terms of this Agreement to withdraw, curtail or cancel their business with the
Company.  The Executive will not, for a period of twelve (12) months after the
date of the expiration or termination of this Agreement, induce or attempt to
induce any employee of the Company to terminate his or her employment with the
Company.

 


10.           REMEDIES.


 


(A)           THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT IMMEDIATE AND
IRREPARABLE HARM, FOR WHICH DAMAGES WOULD BE AN INADEQUATE REMEDY, WOULD OCCUR
IN THE EVENT ANY OF THE PROVISIONS OF SECTION 8 OR 9 WERE NOT PERFORMED IN
ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  ACCORDINGLY,
THE EXECUTIVE AGREES THAT THE COMPANY SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF SUCH PROVISIONS OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS THEREOF WITHOUT THE NECESSITY OF
PROVING ACTUAL DAMAGES OR SECURING OR POSTING ANY BOND OR PROVIDING PRIOR
NOTICE, IN ADDITION TO ANY OTHER REMEDY TO WHICH IT MAY BE ENTITLED AT LAW OR
EQUITY.


 


(B)           NOTHING HEREIN CONTAINED IS INTENDED TO WAIVE OR DIMINISH ANY
RIGHTS THE COMPANY MAY HAVE AT LAW OR IN EQUITY AT ANY TIME TO PROTECT AND
DEFEND ITS LEGITIMATE PROPERTY INTERESTS (INCLUDING ITS BUSINESS RELATIONSHIP
WITH THIRD PARTIES), THE FOREGOING PROVISIONS BEING INTENDED TO BE IN ADDITION
TO AND NOT IN DEROGATION OR LIMITATION OF ANY OTHER RIGHTS THE COMPANY MAY HAVE
AT LAW OR EQUITY.

 

7

--------------------------------------------------------------------------------


 


(C)           THE EXECUTIVE SHALL HAVE NOT RIGHTS, REMEDIES OR CLAIMS FOR
DAMAGES, AT LAW, IN EQUITY OR OTHERWISE WITH RESPECT TO ANY TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY OTHER THAN AS SET FORTH IN SECTION 7.


 


11.           INDEMNIFICATION


 


(A)           THE COMPANY SHALL INDEMNIFY THE EXECUTIVE TO THE FULLEST EXTENT
PERMITTED BY NEVADA LAW IN EFFECT AS OF THE DATE HEREOF AGAINST ALL COSTS,
EXPENSES, LIABILITIES AND LOSSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
FEES, JUDGMENTS, FINES, PENALTIES, ERISA EXCISE TAXES AND AMOUNTS PAID IN
SETTLEMENT) REASONABLY INCURRED BY THE EXECUTIVE IN CONNECTION WITH A
PROCEEDING.  FOR THE PURPOSES OF THIS SECTION 11, A “PROCEEDING” SHALL MEAN ANY
ACTION, SUIT OR PROCEEDING BY REASON OF THE FACT THAT THE EXECUTIVE IS OR WAS AN
OFFICER, DIRECTOR OR EMPLOYEE, TRUSTEE OR AGENT OF ANY OTHER ENTITY AT THE
REQUEST OF THE COMPANY.  THE INDEMNIFICATION ALLOWED BY THIS SECTION DOES NOT
INCLUDE SUITS INITIATED BY THE EXECUTIVE AGAINST THE COMPANY.


 


(B)           THE COMPANY SHALL ADVANCE TO THE EXECUTIVE ALL REASONABLE COSTS
AND EXPENSES INCURRED BY THE EXECUTIVE IN CONNECTION WITH A PROCEEDING WITHIN
TWENTY (20) DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST FOR SUCH
ADVANCE.  SUCH REQUEST SHALL INCLUDE AN ITEMIZED LIST OF THE COSTS AND EXPENSES
AND AN AGREEMENT BY THE EXECUTIVE TO REPAY THE AMOUNT OF SUCH ADVANCE IF IT IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT HE IS NOT ENTITLED TO BE
INDEMNIFIED BY THE COMPANY AGAINST SUCH COSTS AND EXPENSES.


 


(C)           THE EXECUTIVE SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER THIS
SECTION 11 UNLESS THE EXECUTIVE MEETS THE STANDARD OF CONDUCT SPECIFIED IN THE
NEVADA REVISED STATUTES.  ACTIONS THAT FAIL TO MEET THE AFOREMENTIONED STANDARD
OF CONDUCT SHALL INCLUDE, BUT ARE NOT LIMITED TO, THE FAILURE TO ACT IN GOOD
FAITH, FAILURE TO ACT IN THE BEST INTERESTS OF THE COMPANY, BREACH OF THE DUTY
OF LOYALTY, MISAPPROPRIATION OF BUSINESS OPPORTUNITIES, VIOLATION OF THE
PROVISIONS OF THE ARTICLES OF INCORPORATION OR THE BYLAWS OF THE COMPANY,
VIOLATION OF STATE OR FEDERAL SECURITIES LAWS AND VIOLATION OF CRIMINAL LAW. 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT PERMITTED BY LAW, NEITHER NEVADA
REVISED STATUTE, AS AMENDED, SECTION 78.7502 NOR ANY SIMILAR PROVISION SHALL
APPLY TO INDEMNIFICATION UNDER THIS SECTION, SO THAT IF THE EXECUTIVE IN FACT
MEETS THE APPLICABLE STANDARD OF CONDUCT, THE EXECUTIVE SHALL BE ENTITLED TO
SUCH INDEMNIFICATION WHETHER OR NOT THE COMPANY (WHETHER BY THE BOARD, THE
STOCKHOLDERS, INDEPENDENT LEGAL COUNSEL OR OTHER PARTY) DETERMINES THAT
INDEMNIFICATION IS PROPER BECAUSE THE EXECUTIVE HAS MET SUCH APPLICABLE STANDARD
OF CONDUCT.  NEITHER THE FAILURE OF THE COMPANY TO HAVE MADE SUCH A
DETERMINATION PRIOR TO THE COMMENCEMENT BY THE EXECUTIVE OF ANY SUIT OR
ARBITRATION PROCEEDING SEEKING INDEMNIFICATION, NOR A DETERMINATION BY THE
COMPANY THAT THE EXECUTIVE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT,
SHALL CREATE A PRESUMPTION THAT THE EXECUTIVE HAS NOT MET THE APPLICABLE
STANDARD OF CONDUCT.


 


(D)           THE COMPANY SHALL NOT SETTLE ANY PROCEEDING OR CLAIM IN ANY MANNER
THAT WOULD IMPOSE ON THE EXECUTIVE ANY PENALTY OR LIMITATION WITHOUT THE
EXECUTIVE’S PRIOR WRITTEN CONSENT.  NEITHER THE COMPANY NOR THE EXECUTIVE WILL
UNREASONABLY WITHHOLD ITS OR THE EXECUTIVE’S CONSENT TO ANY PROPOSED SETTLEMENT.

 

8

--------------------------------------------------------------------------------


 


12.           ASSIGNABILITY; BINDING NATURE


 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs and assigns.  No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Executive or
the Company except that (i) such rights or obligations of the Company may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law, and (ii) such obligations of the Company may be transferred
by the Executive by will or pursuant to the laws of descent or distribution. 
The Company shall take all reasonable legal action necessary to effect such
assignment and assumption of the Company’s liabilities, obligations and duties
under this Agreement in circumstances described in clause (i) of the preceding
sentence.

 


13.           REPRESENTATION


 

The Company and the Executive respectively represent and warrant to each other
that each respectively is fully authorized and empowered to enter into this
Agreement and that their entering into this Agreement and the performance of
their respective obligations under this Agreement will not violate any agreement
between the Company or the Executive respectively and any other person, firm or
organization or any law or governmental regulation.

 


14.           ENTIRE AGREEMENT


 

This Agreement contains the entire agreement between the Parties and supersedes
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties relating to the
subject matter set forth herein.  The Parties acknowledge and agree that the
employment agreement previously entered into between the Parties has been
terminated as of the date prior to the Effective Date.

 


15.           AMENDMENT OR WAIVER


 

This Agreement cannot be changed, modified or amended without the consent in
writing of both the Executive and the Company.  No waiver by either Party at any
time of any breach by the other Party of any condition or provisions of this
Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time.  Any waiver must be in
writing and signed by the Executive or an authorized officer of the Company, as
the case may be.

 


16.           SEVERABILITY


 

The provisions of this Agreement shall be severable and the invalidity,
illegality or unenforceability of any provision of this Agreement shall not
affect, impair or render unenforceable this Agreement or any other provision
hereof, all of which shall remain in full

 

9

--------------------------------------------------------------------------------


 

force and effect.  If any provision of this Agreement is adjudicated by a court
of competent jurisdiction as invalid, illegal or otherwise unenforceable, but
such provision may be made enforceable by a limitation or reduction of its
scope, the Parties agree to abide by such limitation or reduction as may be
necessary so that said provision shall be enforceable to the fullest extent
permitted by law.  The Parties further intend to and hereby confer jurisdiction
to enforce the covenants contained in Sections 8 and 9 (the “Restrictive
Covenants”) upon the courts of any jurisdiction within the geographical scope of
such Restrictive Covenants.  If the courts of any one or more of such
jurisdictions hold any Restrictive Covenant unenforceable by reason of the
breadth of such scope or otherwise, it is the intention of the Company and the
Executive that such determination not bar or in any affect the right of the
Company to the relief provided for in this Section in the Courts of any other
jurisdiction within the geographical scope of such Restrictive Covenant as to
breaches of such Restrictive Covenant in such other respective jurisdictions
(such Restrictive Covenant as it relates to each jurisdiction being, for this
purpose, severable into diverse and independent covenants).

 


17.           SURVIVAL


 

The respective rights and obligations of the Parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 


18.           GOVERNING LAW


 

This Agreement shall be governed by and construed under the law of the State of
Nevada, disregarding any principles of conflicts of law that would otherwise
provide for the application of the substantive law of another jurisdiction. 
Each Party hereby irrevocably consents to the jurisdiction and venue of the
state courts of Clark County, Nevada and the United States district courts with
jurisdiction in Nevada with respect to any matter arising out of or relating to
this Agreement other than matters that are subject to the arbitrations
provisions of Section 19.

 


19.           SETTLEMENT OF DISPUTES


 

Except for equitable actions seeking to enforce the provisions of Sections 8 and
9 which may be brought by a court in any competent jurisdiction, in the event a
dispute, claim or controversy arises between the Parties relating to the
validity, interpretation, performance, termination or breach of this Agreement
(collectively, a “Dispute”), the Parties agree to hold a meeting regarding the
Dispute, attended by individuals with decision-making authority, to attempt in
good faith to negotiate a resolution of the Dispute prior to pursuing other
available remedies.  If, within thirty (30) days after such meeting or after
good faith attempts to schedule such a meeting have failed, the Parties have not
succeeded in negotiating a resolution of the Dispute, the Dispute shall be
resolved through final and binding arbitration to be held in Nevada in
accordance with the rules and procedures for employment disputes of the American
Arbitration Association.  The prevailing party in such proceeding shall be
entitled to recover the costs of the arbitration from the other party,
including, without limitation, reasonable attorneys’ fees.

 

10

--------------------------------------------------------------------------------


 


20.           NOTICES


 

Any notice given to either Party shall be in writing and shall be deemed to have
been given when delivered personally or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as such Party may
subsequently give notice of:

 

If to the Company or the Board

 

Herbst Gaming, Inc.

3440 West Russell Road

Las Vegas, Nevada  89118

Attention:  General Counsel

 

If to the Executive:

 

Troy D. Herbst

Herbst Gaming, Inc.

3440 West Russell Road

Las Vegas, NV  89118

 


21.           HEADINGS


 

The headings of the Sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 


22.           COUNTERPARTS


 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 


23.           TAXES


 


THE SALARY PAYABLE IS STATED IN GROSS AMOUNTS AND SHALL BE SUBJECT TO SUCH
WITHHOLDING TAXES AND OTHER TAXES AS MAY BE REQUIRED BY LAW.


 


24.           ACKNOWLEDGMENT


 

The Executive acknowledges that he has been given a reasonable period of time to
study this Agreement before signing it and has had an opportunity to secure
counsel of his own.  By the execution of this Agreement, the Executive certifies
that he has fully read and completely understands the terms, nature and effect
of this Agreement.  The Executive further acknowledges that he is executing this
Agreement freely, knowingly and voluntarily and that the Executive’s execution
of this Agreement is not the result of any fraud, duress, mistake, or undue
influence

 

11

--------------------------------------------------------------------------------


 

whatsoever.  In executing this Agreement, the Executive does not rely on any
inducements, promises, or representations by the Company other than that which
is stated in this Agreement.

 


25.           WAIVER OF JURY TRIAL


 

Each Party waives, to the fullest extent permitted by law, any right it may have
to a trial by jury in respect of any litigation arising out of or relating to
this Agreement and Executive’s employment by the Company.  Each party
(a) certifies that no representative, agent or attorney of the other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it has been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications set forth in this Section.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

 

 

THE “COMPANY”

THE “EXECUTIVE”

 

Herbst Gaming, Inc.

 

 

 

 

 

 

 

By:

/s/ Timothy P. Herbst

 

 

 

 

 

/s/ Troy D. Herbst

Its:

Chairman of the Board

 

Troy D. Herbst

 

12

--------------------------------------------------------------------------------